Citation Nr: 0305895	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-11 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for 
agoraphobia, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from May 1988 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

Although the Board now has authority to develop claims for VA 
compensation, the Board has reviewed the record and is of the 
opinion that the efforts directed below should be undertaken 
by the RO.  


REMAND

In an October 2002 Supplemental Statement of Case, it is 
indicated that the appellant was scheduled for a VA 
examination in November 2000, but that he did not report when 
directed.  However, the record does not reflect whether the 
appellant was apprised of the provisions of 38 C.F.R. § 
3.655, as follows:

When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without 
a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for 
such examination, or reexamination, action shall be 
taken in accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc. For purposes of this 
section, the terms examination and reexamination 
include periods of hospital observation when 
required by VA. 38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be rated based 
on the evidence of record. When the examination was 
scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the 
claim shall be denied. 38 C.F.R. § 3.655(b).

The appellant will therefore be rescheduled for a VA 
examination to ascertain the severity of his disorder, and 
will be apprised by the RO of the consequences of failing to 
report for the examination.

In this regard, the October 2002 Supplemental Statement of 
the Case informed the appellant that if he had any evidence 
which would support his claim for benefits which had not been 
obtained by VA, he was obligated to submit it.  Such an 
advisement is not in compliance with the Veterans Claims 
Assistance Act of 2000 - VA is obligated to advise the 
appellant of what evidence would substantiate the claim.  The 
Board has carefully considered whether further development or 
notification procedures under the VCAA or other law should be 
undertaken.  Under 38 U.S.C. § 5103(a), as amended by VCAA, 
upon receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  As part of that notice, VA  shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 38 
U.S.C. § 5103(a).

Accordingly, this matter is REMANDED for the following:

1.  The RO will advise the appellant and 
through his representative of what 
evidence would substantiate his claim in 
accordance with the provisions of the 
VCAA.  Contemporaneous with this 
advisement, the RO should ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorder at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  
   
2.  The RO should afford the appellant a 
comprehensive medical examination, to be 
conducted by a qualified physician, to 
ascertain the residuals of the service-
connected psychiatric disorder.  The 
appellant's claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  In its notification letter, the 
RO will advise the appellant of the 
consequences of failing to report for the 
examination without good cause and will 
document this advisement for record in 
the appellant's claims folder.  

3.  The RO should take such additional 
development  action as it deems proper 
with respect to the claim at issue.  In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to notice and development of the 
claims.  Following such development, the 
RO should review and readjudicate the 
claim.  If any such action does not 
resolve the claim, or if the RO chooses 
to take no additional development action, 
the RO shall issue the appellant a 
Supplemental Statement of the Case 
pertaining to that issue. The appellant 
should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO and the appellant are advised that the Board 
is obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  As noted, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Richard B. Frank 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




